Michael Sadler
                              2661 Fm 2054
                      Tennessee Colony, Tx. 75884


Abel Acosta-Clerk
Court of Criminal Appeals
P.O.Box 12308
Capitol Station
Austin, Texas 78711                                       RECEIVED IN
                                                    COURT OF CRIPIIINAL APPEALS
May 6, 2015
                                                           MAY 18 2015
Re: Sadler,Michael Shawn
CCA No. WR-75,812-04
Trial Court Case No. CR14104-C-BCCR                    Abe! Acosta~ Clerk
Mr.    A~osta,

     I  recently received a    letter from an attorney that has
apparently been appointed to represent me in the above cause
No. I noticed that the Honorable Court of Criminal Appeals signed
an Order remanding my writ back to the trial court for fuither
findings,  however,   the Order was signed on the 15th of April
and I was never notified. Could you please explain this to me~
Both the District Attorney and District Clerk were notified,
but not myself.     I  just found out a couple of days ago from
the lawyer who has been appointed.
     I mean no disrespect,     but this is exactly what occurred
in 2012 after my PDR had been refused; yet I didn't find out
for nearly a year, which prompted m·~ to file an emergency writ
seeking an out-of-time appeal.     I was never notified,and the
appellate attorney I had claimed to never had been notified
either. This is a problem that I can't afford to continue happen-
ing during this legal process I am going through. If the Honorable
Court would have rendered a decision that was not in my favor,
then I would still be waiting for notification;not having a
lawyer to ·notify me. And I only have approx. 65 days remaining
on my AEDPA time limitation. Please figure out why I'm not being
timely notified and take the necessary steps to prevent it from
happening again. I would be truly greatful.
        If the cause of my NOT being notified is not on your end,
then     I would like to know so l can address this is~ue with the
Unit     Warden here on the Coffield Unit, concerning the mail room.
     Thank You      for   your   time in this matter. Have a wonderful
day. God Bless!


Sincerely,



cc: File
    couriselwolf@gmail
    Unit Warden
    E.Alan Bennett(Attorney at LAw)